Carlisle, J.
This is an election contest case filed by W. E. Nichols, plaintiff in error, to the results of a general election held for the office of Sheriff of Randolph County, Georgia, and he brings by writ of error to this court his complaint as to the results of a contest which he brought against the successful candidate, T. E. Faircloth, complaining of the disposition of the contest. The writ of error must be dismissed, as a contest of an election for sheriff in a general election is a political matter of which the appellate courts can take no cognizance on appeal, nor is it a judicial matter of which the appellate courts may by statute have jurisdiction. See in this connection Code § 34-2801, et seq.; Carter v. Janes, 96 Ga. 280, 23 S. E. 201; Robertson v. Easley, 20 Ga. App. 258, 92 S. E. 1027; Brockett v. Maxwell, 73 Ga. App. 663, 38 S. E. 2d 176; Harris v. Sheffield, 128 Ga. 299, 57 S. E. 305; Harris v. Glenn, 141 Ga. 687, 81 S. E. 1103; Davis v. Forrester, 188 Ga. 73, 2 S. E. 2d 601; Gas-Light Co. of Augusta v. West, 78 Ga. 318; Steinheimer v. Jones, 114 Ga. 349, 40 S. E. 241; Banigan v. Nelms, 106 Ga. 441, 32 S. E. 337; Albea v. Watts, 114 Ga. 149, 39 S. E. 940; Chandler v. Barefield, 178 Ga. 265, 172 S. E. 919; Johnson v. Jackson, 99 Ga. 389, 27 S. E. 734.

Writ of error dismissed.


Gardner» P. J., and Townsend, J., concur.

Hatcher, Smith & Stubbs, J. Madden Hatcher, for plaintiff in error.
Joe M. Ray, Walter E. Taylor, Jr., contra.